Exhibit 10.8

 

CHANGES IN TERMS AGREEMENT

 



Borrower: American Power Group, Inc.   2503 E. Poplar Street   PO Box 187  
Algona, IA  50511     Lender: Lyle Jensen

 

 

DESCRIPTION OF EXISTING INDEBTEDNESS

 

Promissory Note dated October 12, 2011, in the original amount of $150,000.00.

 

DESCRIPTION OF CHANGE IN TERMS

 

Lender hereby extends maturity date from October 12, 2011, to March 15, 2012.

 

 

All other terms to remain the same.

 

 

 

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT. BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS CHANGE IN TERMS
AGREEEMNT AND ALL OTHER DOCUMENTS RELATING TO THIS DEBT.

 

 

 

Undersigned: Holder:     American Power Group, Inc. Lyle Jensen        
          By: /s/ Mike Schiltz By: /s/ Lyle Jensen

 

